       IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                      CENTRAL DIVISION



TRAVIS CELLA, an individual,


                       Plaintiff,                                ORDER
                                                                  AND
                                                           MEMORANDUM DECISION
vs.

                                                              Case No. 2:17-cv-527-TC

MOBICHORD, INC., a Delaware corporation;
HERBERT UHL, an individual; and OLESKII
KLYMENKO, an individual,

                       Defendants.




       Defendants move the court to dismiss the nine claims asserted by Plaintiff Travis Cella,

the former Vice President of Sales for America at Defendant MobiChord, Inc. Mr. Cella, who

contends he was wrongfully terminated from his job in December 2016, alleges whistleblower

retaliation, breach of contract, fraud, and other tort- and equity-based claims of recovery. For the

reasons set forth below, Defendants’ Motion to Dismiss (ECF No. 16) is GRANTED IN PART

AND DENIED IN PART.




                                                 1
                                        FACTUAL ALLEGATIONS1

MobiChord

         MobiChord, Inc., a “telecom service management company,” (Second Am. Compl. ¶ 15

(hereinafter “Complaint” or “Compl.”), ECF No. 15), was founded by Defendants Herbert Uhl

and Oleskii Klymenko. MobiChord offers subscription-based services to private businesses and

government agencies through use of a “data aggregation tool” to analyze the client’s mobile

device usage and develop a plan for the client to “better manage its mobile device expenses.”

(Id.) “For example, MobiChord collects detailed information about phone calls, text messaging,

email usage, GPS and location-based data, and web browsing of each individual user within an

organization and applies its data analysis tool to determine the most optimized mobile device

plan for each user.” (Id. ¶ 16.) Through this service, “MobiChord’s clients are able to save

thousands of dollars per month in unnecessary expenses and coverage charges.” (Id. ¶ 17.)

         Mr. Uhl is MobiChord’s Chief Executive Officer and a member of the company’s board

of directors. Mr. Klymenko is the Chief Technology Officer (CTO) for MobiChord and is also a

board member.

Mr. Cella’s Employment Contract and Compensation

         Mr. Cella worked for many years for government contractors and, as a result, developed

extensive expertise in the government contract procurement process. In 2016, Mr. Uhl recruited

Mr. Cella to work for MobiChord. Mr. Uhl approached Mr. Cella and promised that if Mr. Cella

left his job to work for MobiChord, he would be paid an ongoing commission for sales contracts



1
  The facts are taken from Mr. Cella’s Second Amended Complaint (ECF No. 15) as well as the attached
employment contract, and are treated as true for purposes of the court’s analysis under Rule 12(b)(6). See Toone v.
Wells Fargo Bank, N.A., 716 F.3d 516, 521 (10th Cir. 2013) (taking all well-pleaded allegations as true with the
caveat that a court is “permitted to review ‘documents referred to in the complaint if the documents are central to the
plaintiff’s claim and the parties do not dispute the documents’ authenticity.’”) (quoting Gee v. Pacheco, 627 F.3d
1178, 1186 (10th Cir. 2010)).

                                                          2
he procured, would have a great deal of independence in how he operated the sales team and

procured sales contracts for MobiChord. Mr. Cella, relying on Mr. Uhl’s representations,

accepted the position with MobiChord on January 16, 2016, and signed an agreement

(hereinafter “the Agreement,” attached as Ex. A to the Complaint).

       The Agreement guaranteed a base salary and commissions that ranged from three to

seven percent on sales in America up to $2,000,000, and an additional two percent commission

on sales in America above $2,000,000. (See id. ¶¶ 29–31.) The Agreement reads as follows:

       You will be paid a guaranteed base salary of $120,000 per year paid in twenty-
       four bi-weekly rates of $5,000, payable on the Company’s regular payroll.

       Your commission is $120,000 per year, if you reach the yearly target. Your on
       target earning (OTE) is $240,000 (base salary plus commission). …

       The calculation of your commission in 2016 is based on the subscription invoices
       of MobiChord in America. Your 2016 target for subscription invoice is
       $2,000,000 ($1,630,000 direct and 370,000 indirect). For eligible invoices you
       will receive a commission of 7% of your direct new customer and 3% of your
       indirect (managed by your sales team or from existing customer). For invoices
       after you reached your target of $2,000,000 you receive an additional commission
       of 2%. The compensation will be paid in the month following the payment of the
       customer.

(Agreement at 1, ¶ 2.)

       Mr. Cella also participated in MobiChord’s stock option program (“Option Program”),

which awarded him one percent of MobiChord’s shares, vesting over four years. (Compl. ¶¶ 32–

33.) Twenty-five percent of Mr. Cella’s option was to vest on February 1, 2017, the first

anniversary of his employment. (See Agreement at 1, ¶ 2 (“25% of the option will vest after the

first year”).) The remaining seventy-five percent was to vest at the rate of 1/48 of the option per

month. (Id.) Mr. Cella believes that his option was valued at more than $750,000.

       The Agreement also stated that Mr. Cella’s employment with MobiChord was “for no

specific period of time” and that it was “at will,” which means that “either [Mr. Cella] or the


                                                 3
Company may terminate [his] employment at any time and for any reason, with or without

cause.” (Id. at 2, para. 4.) The nature of the employment relationship could only be changed “in

an express written agreement signed by [Mr. Cella] and the Company’s CEO.” (Id.)

        During his time at MobiChord, Mr. Cella was very successful, bringing in the most

contracts for large clients in the whole company. In October 2016, Mr. Cella received a

performance bonus, which Mr. Uhl expressly stated was in recognition of Mr. Cella’s exemplary

work.

MobiChord’s Negotiation with the U.S. State Department for a Government Contract

        In August 2016, MobiChord began negotiating with the U.S. State Department to provide

MobiChord’s data analysis tools to help the State Department more efficiently manage its mobile

device usage. Mr. Cella was in charge of the negotiations and worked closely with State

Department officials. The proposed contract was, according to Mr. Cella, worth approximately

$3.9 million over three years and would have been MobiChord’s largest contract at that time,

constituting approximately thirty-five percent of MobiChord’s annual revenue.

        If MobiChord obtained the contract, it would be granted access to all State Department

mobile device data, including call logs, text messages, instant messenger logs, GPS and other

location-based data, email and other messaging services, and the web browsing history of all

State Department employees. Those employees include diplomats and their staff living abroad,

as well as employees located in the United States. According to Mr. Cella’s allegations, much of

that data would be classified information.

        A government contractor working with classified information must comply with the

National Industrial Security Program (NISP). The NISP requires, among other things, that a

government contractor must ensure that non-U.S. citizens are not employed in duties that require



                                                4
access to classified material. (Compl. ¶ 41.e (citing the National Industrial Security Program

Operating Manual (NISPOM) 2-209).) The NISPOM also mandates that a contractor may not,

under any circumstances, allow a non-U.S. citizen employee located outside the United States to

have access to classified information. (Id. ¶ 41.i (citing NISPOM 10-601(a)-(b)).) And storage

of classified information by contractor employees at any location outside the United States is

strictly prohibited, unless the non-U.S. location is controlled by the U.S. government. (Id. ¶ 41.j

(citing NISPOM 10-602(a)).)

       The program also requires the contractor handling classified material to obtain a facility

clearance. (Id. ¶ 41.a (citing NISPOM 2-100).) No facility clearance will be granted if the

company is under foreign ownership, control or influence (FOCI) and security measures have not

been put in place to mitigate that FOCI. (Id. ¶ 41.l. (citing NISPOM 2-102(d); 32 C.F.R.

§ 117.56); id. ¶ 41.n).) A U.S. company is considered to be under FOCI

       whenever a foreign interest has the power, direct or indirect, whether or not
       exercised, and whether or not exercisable through ownership of the U.S.
       company’s securities, by contractual arrangements or other means, to direct or
       decide matters affecting the management or operations of that company in a
       manner which may result in unauthorized access to classified information or may
       adversely affect the performance of classified contracts.

(Id. ¶ 41.m (quoting NISPOM 2-300(a); 32 C.F.R. § 117.56(b)(1)).) According to Mr. Cella,

MobiChord is “under FOCI” because Mr. Uhl is a German national and Mr. Klymenko is a

Russian national.

       Moreover, a company applying for a facility clearance must complete a “Certificate

Pertaining to Foreign Interests.” (Id. ¶ 42.) That requires disclosing to the U.S. Government

facts concerning foreign ownership or control of the company. This information includes

situations where a foreign national holds a beneficial ownership in the company of more than




                                                 5
five percent and when a non-U.S. citizen serves on the company’s board of directors or holds a

senior management position with the company.

        In July or August of 2016, the State Department wanted to test MobiChord’s technology

before granting the contract. To that end, it provided MobiChord with an “anonymized” set of

data2 on which MobiChord could run its analytics and demonstrate the potential cost savings of

its system. Even though the data was anonymized, the State Department directed that the data

was not to leave the State Department’s facility under any circumstances. But Mr. Klymenko

and Mr. Uhl, without telling Mr. Cella or the State Department, set up a “mirror” in which the

State Department’s data set was copied and transmitted to analysists in Kiev, Ukraine, with the

apparent purpose of using lower-paid, non-U.S. citizen analysts in the Ukraine.

Mr. Cella’s Warnings About Violation of Government Contract Requirements

        When Mr. Cella learned of use of the mirror, he protested to Mr. Uhl and expressed

concern about Mr. Uhl’s transmission of data outside the State Department’s network and, more

specifically, to a foreign country. He also told Mr. Uhl that MobiChord had to disclose its

foreign ownership and control. But Mr. Uhl rejected Mr. Cella’s concerns and suggested that

such disclosures were not Mr. Cella’s responsibility. Still, throughout the fall of 2016, Mr. Cella

repeatedly raised his concerns about the lack of disclosure. His warnings went unheeded and,

according to Mr. Cella, MobiChord never disclosed its foreign ownership.

Termination of Mr. Cella’s Employment

        On December 31, 2016, Mr. Uhl suddenly terminated Mr. Cella’s employment, one

month before twenty-five percent of Mr. Cella’s option was to vest. Mr. Cella had received no

indication that Mr. Uhl or anyone else was unhappy with his performance. He did not receive


2
 An anonymized data set has been stripped of identifying information so that the original source of the data cannot
be known. See Merriam-Webster Dictionary.

                                                         6
the usual termination documents. Instead, Mr. Uhl approached Mr. Cella without warning, asked

him to complete paperwork needed to finalize several sales contracts Mr. Cella had negotiated,

gave Mr. Cella a check for commissions owed on recently closed contracts, and fired Mr. Cella.

       MobiChord did not pay Mr. Cella commissions on the contracts he originated, but which

had not officially closed, despite the fact that Mr. Cella had completed all of the steps necessary

to bring in the contracts. Given the number of contracts that were substantially complete as a

direct result of Mr. Cella’s efforts, Mr. Cella would have been entitled to commissions exceeding

$1 million. Also, because Mr. Uhl terminated Mr. Cella’s employment before February 1, 2017,

Mr. Cella was denied the first quarter of his option as well.

       According to Mr. Cella, his termination was not related to any legitimate business

concern. Rather, his termination was motivated by (1) Mr. Cella’s continued complaints related

to MobiChord’s mishandling of the State Department’s data and failure to disclose its foreign

ownership, (2) MobiChord’s desire to terminate Mr. Cella before his interest in MobiChord

began to vest, and (3) MobiChord’s desire to benefit from the large number of contracts Mr.

Cella brought in without paying Mr. Cella the commissions owed to him.

                                           ANALYSIS

       Mr. Cella has asserted nine claims in his Second Amended Complaint. Two are brought

under whistleblower statutes. Two arise out of the employment contract he had with

MobiChord. One asserts wrongful discharge in violation of public policy. And the remaining

four assert tort-based claims, including fraud. The Defendants have moved to dismiss all nine.

WHISTLEBLOWER RETALIATION

       Mr. Cella alleges that all three Defendants violated the federal False Claims Act and the

Utah Whistleblower Statute, both of which protect whistleblowers from retaliation for disclosure



                                                 7
of certain types of wrongdoing.

         Federal Whistleblower Protection

         Under the False Claims Act (FCA), 31 U.S.C. §§ 3729–3733,3 a party states a claim for

retaliation under the FCA when that party, as an employee of the defendant, “is discharged …

because of lawful acts done by the employee … in furtherance of an action under this section or

other efforts to stop 1 or more violations of [§ 3729, which prohibits false claims against the U.S.

Government].” 31 U.S.C. § 3730(h). A person violates § 3729 if he “knowingly presents, or

causes to be presented, a false or fraudulent claim for payment or approval. 31 U.S.C.

§ 3729(a)(1)(A).

                  FCA Claim Against Mr. Klymenko and Mr. Uhl as Individuals

         Mr. Uhl and Mr. Klymenko assert that they cannot be liable under the FCA retaliation

provision because that provision only reaches actions of employers, not supervisors such as

themselves. The Tenth Circuit has not addressed this issue. The parties cite to opposing cases

that support both propositions.

         Part of the discussion in those cases focuses on the 2009 amendment of the FCA that

removed the word “employer” from section § 3730(h). Some courts say that Congress’ removal

of that term necessarily means the statute is no longer limited to liability of an employer. But it

appears that the majority of courts have reached the opposite, and more persuasive, conclusion.

Those cases offer a logical reading of the statute based on the amendment’s legislative history.

         Those decisions interpret the amendment of Section 3730(h) as a move to expand the

statute’s protection not only of whistleblowing employees but also whistleblowing contractors

3
  A person can bring an action under the FCA as a “qui tam relator” on behalf of the United States if he has evidence
that the defendant defrauded the federal government by submitting false claims for payment. 31 U.S.C. § 3730(b).
Mr. Cella originally filed his action on behalf of himself as well as the United States. The Government has since
reviewed the case and declined to join in the matter. (See U.S. Notice of Election to Decline Intervention (sealed),
ECF No. 6.) Accordingly, only Mr. Cella’s whistleblower claim remains.

                                                         8
and agents. “[V]iewing the changes to § 3730(h) as a whole, it is clear that the reference to an

‘employer’ was deleted to account for the broadening of the class of FCA plaintiffs to include

‘contractors’ and ‘agents,’ not to provide liability for individual, non-employer defendants.”

Howell v. Town of Ball, 827 F.3d 515, 530 (5th Cir. 2016), cert. denied sub nom. Town of Ball,

La. v. Howell, 137 S. Ct. 815, 196 L. Ed. 2d 600 (2017).

       The case of Simmons v. Boys & Girls Club of the Pike Peak Region, Case No. 16-cv-

01461-RBJ, 2017 WL 4337931 (D. Colo. Sept. 29, 2017) (unpublished), is illustrative. There

the district court rejected the argument Mr. Cella makes now and listed cases that have adopted

what appears to be the majority opinion.

       [P]laintiff contends that the amendments’ omission of the phrase “by his or her
       employer” limiting the list of retaliatory actions expands the scope of defendants
       that may be held liable. This argument has been rejected so many times in recent
       years that it warrants little discussion here. “[T]he overwhelming majority of
       courts, including the Fifth Circuit, have held that the current version of § 3730(h)
       does not create a cause of action against supervisors sued in their individual
       capacities.” Brach v. Conflict Kinetics Corp., 221 F. Supp. 3d 743, 748 (E.D. Va.
       2016); accord Roberto v. Kent State Univ., No. 5:16CV1305, 2017 WL 1155563,
       at *2 (N.D. Ohio Mar. 28, 2017) (collecting twenty-five cases).

2017 WL 4337931 at *2. See also Aryai v. Forfeiture Support Assocs., 25 F. Supp. 3d 376, 387

(S.D.N.Y. 2012) (citing United States ex rel. Yesudian v. Howard Univ., 270 F.3d 969, 972

(D.C. Cir. 2001)) (Courts have “cited this mandatory language in rejecting individual liability . . .

on the common sense ground that ‘remedies such as reinstatement’ are remedies ‘[that] a mere

supervisor could not possibly grant in his individual capacity.’”)

       The court adopts the rule articulated in Howell and Simmons and the many cases they

cite. Accordingly, Mr. Cella’s FCA claim against Mr. Uhl and Mr. Klymenko is dismissed.

       The court also notes that Mr. Cella’s FCA claim against Mr. Klymenko is deficient

because he does not allege that Mr. Klymenko had knowledge of Mr. Cella’s concerns or

complaints. He only alleges that Mr. Cella addressed his concerns with Mr. Uhl. Moreover,

                                                 9
none of the allegations suggest that Mr. Klymenko had any involvement with the decision to

terminate Mr. Cella’s employment. Instead, Mr. Cella alleges that Mr. Uhl was responsible for

discharging Mr. Cella. Because Mr. Cella does not present relevant allegations against Mr.

Klymenko, his federal whistleblower claim against Mr. Klymenko is dismissed on that ground as

well.

               FCA Claim Against MobiChord

        To state a claim of retaliation under the FCA, a plaintiff must allege that “(1) she engaged

in protected activity, (2) the defendant ‘had been put on notice’ of that protected activity, and (3)

the defendant retaliated against the plaintiff ‘because of’ that activity.” United States ex rel.

Reed v. KeyPoint Gov’t Solutions, 923 F.3d 729, 738 (10th Cir. 2019).

               a. Protected Activity

        Defendants contend that Mr. Cella did not engage in protected activity because his

concerns did not involve a claim to the federal government for money or property. “Cella fails to

allege that MobiChord ever completed negotiations with the DOS and obtained a contract, or that

MobiChord ever submitted a claim for payment to the DOS pursuant to such an agreement.”

(Mot. Dismiss at 8.)

        Protected activity includes “steps ‘in furtherance of’ either a qui tam claim or ‘other

efforts to stop 1 or more violations’ of the Act.” Reed, 923 F.3d at 738 (emphasis added). A

violation of the Act occurs when a person “knowingly presents, or causes to be presented, a false

or fraudulent claim for payment or approval” to the federal government. 31 U.S.C.

§ 3729(a)(1)(A). The FCA defines “claim” as “any request or demand, whether under a contract

or otherwise, for money or property and whether or not the United States has title to the money

or property[.]” 31 U.S.C. § 3729(2) (emphasis added).



                                                  10
           According to MobiChord, Mr. Cella’s allegations of regulatory violations—failure to

comply with the reporting obligations necessary to gain access to classified information (e.g., the

NISP and FOCI Certificate)—are unrelated to a claim submitted to the federal government or

payment by the Government. “Cella fails to allege the existence of a contract under which

MobiChord would even make such a request for payment or property, or make any ‘specific

representations about the goods or services provided.’” (Reply Supp. Mot. Dismiss (ECF No.

25) at 5 (quoting Universal Health Servs., Inc. v. United States, 136 S. Ct. 1989, 2001 (2016)).)

           In response, Mr. Cella argues that fraud perpetrated on the federal government falls

within the FCA even when it does not directly and expressly relate to payments.4 The FCA

includes “efforts to stop 1 or more violations’ of the Act.” 31 U.S.C. § 3730(h). Under that

language, there need not be an actual exchange of money or property. See also U.S. ex rel.

Bahrani v. Conagra, 465 F.3d 1189, 1194 (10th Cir. 2006) (noting that the United States

Supreme Court has given the FCA “an expansive reading, observing that it covers all fraudulent

attempts to cause the government to pay out sums of money”) (internal citation omitted and

quotation marks omitted).

           Mr. Cella alleges that the falsification (or misleading omission) of information about

MobiChord’s control by non-U.S. citizens was a material step toward obtaining a contract with

the DOS. Without the dataset, MobiChord would not be able to compete for the contract. And a

4
    Alternatively, Mr. Cella alleges that an actual claim was submitted to the government:
       [T]he Complaint alleges that information that belong to the federal government was actually
       shared as a result of Defendants’ fraud. Under the relevant statutes, a “claim” is any request “for
       money or property.” 31 U.S.C. § 1329(b)(2). [sic] In this case, the government’s property—the
       U.S. State Department’s dataset—was in fact conveyed to Defendants, based on their fraudulent
       representations or omissions, and then illegally provided to individuals in the Ukraine.
(Opp’n to Mot. Dismiss (ECF No. 19) at 10.) Mr. Cella’s characterization of the dataset as property is not
persuasive. The State Department temporarily released the information to allow MobiChord to demonstrate the
potential cost savings to the federal government and convince the State Department to award the contract to
MobiChord. Transfer of the dataset to MobiChord was not an exchange of property that resulted in an economic
loss to the government.

                                                           11
successful demonstration of its analysis of the dataset could result in payments for MobiChord’s

services. See 31 U.S.C. § 3729(b)(4) (a false statement is material if it has “a natural tendency to

influence, or be capable of influencing, the payment or receipt of money or property”); U.S. ex

rel. Conner v. Salina Reg’l Health Ctr., Inc., 543 F.3d 1211, 1219 (10th Cir. 2008) (FCA covers

false statements (or omissions) that are “material to the government’s decision to pay out moneys

to the claimant”). Taking Mr. Cella’s allegations as true, he has alleged that he engaged in an

effort to stop the fraudulent omission of information that would lead to the contract, which would

result in presentation of a claim to the federal government.

               b. Notice

       To plead notice, Mr. Cella must allege that MobiChord was aware that he had tried to

stop MobiChord’s alleged FCA violations. Reed, 923 F.3d at 766. In communications with his

employer, he must convey a connection to the FCA. Id. at 767. A “plaintiff’s actions need not

‘lead to a viable’ qui tam action, but ‘they must still have a nexus to an FCA violation.” Id.

(quoting U.S. ex rel. Grant v. United Airlines, Inc., 912 F.3d 190, 202 (4th Cir. 2018)). Notice

can include “informing the employer of ‘illegal activities’ that would constitute fraud on the

United States, warning the employer of regulatory noncompliance and false reporting of

information to a government agency, or by explicitly informing the employer of an FCA

violation.” McBride v. Peak Wellness Center, Inc., 688 F.3d 698, 704 (10th Cir. 2012) (internal

citations omitted).

       MobiChord argues that Mr. Cella did not provide the required notice because his actions

were consistent with his employment obligations. “When a plaintiff’s normal job responsibilities

include activity which may be protected, they must allege facts which ‘overcome the

presumption that they are merely acting in accordance with their employment obligations to put



                                                12
their employers on notice.’” (Mot. Dismiss at 11 (quoting U.S. ex rel. Williams v. Martin-Baker

Aircraft Co., 389 F.3d 1251, 1261 (D.C. Cir. 2004).) MobiChord is referring to the rule that a

“compliance employee” has a higher burden to allege notice.

        An employee who is hired to track compliance with regulatory requirements must

overcome a presumption that his actions were taken in accordance with his employment

obligations. See Reed, 923 F.3d at 767 (“compliance employees typically must do more than

other employees to show that their employer knew of the protected activity”). An employee

“whose job entails the investigation of fraud …. must make clear” that he engaged in protected

activity “to overcome the presumption that [he] was merely acting in accordance with [his]

employment obligations.” U.S. ex rel. Ramseyer v. Century Healthcare Corp., 90 F.3d 1514,

1523, n.7 (10th Cir. 1996),5 quoted in Reed, 923 F.3d at 767. In other words, a compliance

employee must plead that he was “not just doing [his] job.” Reed, 923 F.3d at 767.

        Mr. Cella was hired as a government-procurement expert who was expected to expand

MobiChord’s “footprint with federal and state governments.” (Mot. Dismiss at 11.) He was in

charge of negotiations with the State Department. According to MobiChord, “when Cella

advised Uhl about the use of the mirror for the State Department’s data, it was merely in

accordance with his expertise in government procurement and his employment duties to assist

with negotiations.” (Id.)

        The court disagrees. Reviewing the allegations, the court concludes that Mr. Cella was

not a “compliance employee.” He was a sales representative in charge of procuring contracts

with the federal government. He communicated his concerns when, as part of his job to procure

the contract, MobiChord omitted a material piece of information that was required by, and

5
 The 2009 amendments to the FCA abrogated portions of Ramseyer. But the Tenth Circuit in Reed said the
Ramseyer court’s reasoning concerning the compliance-employee presumption “survived the 2009 amendment.”
Reed, 923 F.3d at 767.

                                                    13
material to, the government.

        Mr. Cella has sufficiently alleged notice. He told MobiChord it “would need to alter a

contract in order to avoid violating federal regulations.” (Compl. ¶ 1.) Mr. Cella “protested to

Uhl” about MobiChord’s use of the mirror drive to send classified information to the Ukraine in

violation of its promises to the State Department, “expressed his concerns to Uhl about data

being sent outside the clients’[6] networks,” “brought forth concerns about disclosing

MobiChord’s foreign ownership and control,” and “repeatedly raised his concerns about

MobiChord needing to disclose its foreign ownership with the State Department and was

repeatedly told that he was not to make such disclosures” to the government. (Id. ¶¶ 74, 80, 82,

84–85, 103, 109.) Mr. Uhl “rejected Cella’s concerns and suggested that such disclosures were

not Cella’s responsibility.” (Id. ¶ 84.) Mr. Cella also alleges that “[d]espite knowing that

MobiChord was ineligible to enter into government contracts under which it would acquire and

handle classified information, on information and belief, Defendants nevertheless pushed

forward with negotiating a contract with the United States Department of State … that would

necessarily require MobiChord to handle such information.” (Id. ¶ 2; see also id. ¶ 87

(“MobiChord leveraged its relationship with Service Now—a trusted government contractor—to

avoid State Department scrutiny of MobiChord’s ownership.”).) When Mr. Cella told Mr. Uhl

“that MobiChord was required to disclose its foreign ownership and that much of MobiChord’s

analysis as conducted in the Ukraine,” Mr. Uhl “directed Cella not to tell anyone.” (Id. ¶¶ 103–

04.) Finally, Mr. Cella alleges that Mr. Uhl knew his actions were illegal and his decision to fire

Mr. Cella “was motivated by a desire to avoid civil and/or criminal liability in his personal

capacity for the misuse of the State Department’s data and failure to disclose MobiChord’s


6
 “Clients” refers not only to the State Department but also the Royal Bank of Canada and Williams Electric. (See
Compl. ¶¶ 78, 80.)

                                                       14
foreign ownership, as required by law.” (Id. ¶ 133.)

        In short, the court denies MobiChord’s request to dismiss Mr. Cella’s FCA retaliation

claim because Mr. Cella has adequately alleged the necessary elements, including “protected

activity.”

        State Whistleblower Protection

        The Utah Whistleblower Act is found in the Utah Code under Chapter 21, titled “Utah

Protection of Public Employees Act.” It prohibits an employer from taking

        adverse action against an employee because the employee, or a person authorized
        to act on behalf of the employee, communicates in good faith … a violation or
        suspected violation of a law, rule, or regulation adopted under the law of this
        state, a political subdivision of this state, or any recognized entity of the United
        States.

Utah Code Ann. § 67-21-3. The statute defines “employer” as “the public body or public entity

that employs the employee.” Utah Code Ann. § 67-21-2(6)(a) (emphasis added). The language

of the Utah Whistleblower Act, including its title focusing on public employees, shows an intent

to protect public employees in the State of Utah. Utah courts have interpreted it that way as well.

See McGraw v. Univ. of Utah, 449 P.3d 943, 946 (Utah Ct. App. 2019) (stating that the Utah

Whistleblower Act “’prohibits public employers from taking adverse action against an

employee”) (emphasis added), quoting Thorpe v. Washington City, 243 P.3d 500, 503 (Utah Ct.

App. 2010); Peterson v. Browning, 832 P.2d 1280, 1281 n.2 (Utah 1992) (“the statute does not

specifically limit the rights of private employers”).

        Mr. Cella was an employee of MobiChord, a private company. Because the Utah statute

only targets public employers, it does not apply here. Similarly, the Act does not reach the

actions of Mr. Uhl or Mr. Klymenko. Although the Act does apply to actions by an agent of an

employer (which the court assumes without deciding could include individuals), the agents

would have to be acting on behalf of a public body or public entity. Mr. Uhl and Mr. Klymenko

                                                 15
were at most acting on behalf of MobiChord, a private entity. Accordingly, they are no more

liable than MobiChord.

       For these reasons, Mr. Cella’s second cause of action is dismissed.

BREACH OF CONTRACT AND COVENANT OF GOOD FAITH

       Mr. Cella alleges that MobiChord violated the Agreement and the implied covenant that

goes with it. First, he points to the fact that MobiChord terminated him less than a month before

his first quarter option vested. Second, he says he earned, but was not paid, $1 million in

commissions for contracts he originated and that were for all practical purposes complete (in

other words, he had completed all steps necessary to finalize the deals).

       MobiChord argues that the claims should be dismissed because his at-will employment

status bars any claim of breach. Similarly, it contends that the recent Utah Supreme Court

decision in Vander Veur v. Groove Entertainment Technologies, Inc., 452 P.3d 1173 (Utah

2019) (Vander Veur II), disposes of his claim asserting a violation of the covenant of good faith

and fair dealing inherent in the Agreement.

       Breach of Contract

       There is no dispute that Mr. Cella’s employment was “at will” and that his employment

was “for no specific period of time.” (Agreement at 2, ¶ 4.) The Agreement expressly states that

Mr. Cella’s at-will employment meant that either Mr. Cella or MobiChord could terminate his

employment “at any time and for any reason, with or without cause.” (Id.)

       In an “at will” employment relationship, “there is no expectation between the parties that

the employment will continue for a specified period of duration,” and “both the employer and the

employee have the right to terminate the employment for any reason (or no reason) except where

prohibited by law.” Vander Veur v. Groove Entertainment Techs., Inc., 436 P.3d 109, 116 (Utah



                                                16
Ct. App. 2018) (“Vander Veur I”) (internal quotation marks and citations omitted), rev’d on

other grounds by Vander Veur II. For purposes of contract law, MobiChord had the right, which

it exercised, to fire Mr. Cella at the time of its choosing whether it had a reason or not. 7

         But MobiChord’s valid exercise of that right does not dispose of the question whether

MobiChord breached the agreement by failing to pay Mr. Cella commissions he earned before

termination. “An at-will employment relationship does not mean that there is no contract

between employer and employee.” Cook v. Zions First Nat’l Bank, 919 P.2d 56, 60 (Utah Ct.

App. 1996). In Cook, the court held that even though the at-will relationship between the

employee and employer had ended, the employee could bring a breach of contract claim against

the employer based on the agreement governing accrual of sick leave. “That [the employee] was

an at-will employee does not negate the existence of the sick leave contract between her and [her

employer]. Consequently, whether [the employee] was an at-will employee is not dispositive, or

even relevant, to [the employee’s] claim for breach of her contract regarding sick leave.” Id. at

60.

         Mr. Cella alleges that he earned the commissions for contracts that were substantially

completed before his employment ended. The Agreement sets the terms of compensation, which

was based on salary and commissions. But the calculation of commissions was described

generally:

         Your commission is $120,000 per year, if you reach the yearly target. Your on
         target earning (OTE) is $240,000 (base salary plus commission). …

         The calculation of your commission in 2016 is based on the subscription invoices
         of MobiChord in America. Your 2016 target for subscription invoice is

7
  In his opposition to the motion to dismiss, Mr. Cella asks, in the alternative, for permission to amend his complaint
to support his breach of contract claim. He says the amendment would allege that Mr. Uhl’s statement to Mr. Cella
about Mr. Cella’s good performance, “together with other similar reassurances by Uhl about Cella’s future with the
company, modified the at-will employment relationship” between Mr. Cella and MobiChord. (Opp’n at 14.) The
provision of the Agreement requiring modification in writing makes Mr. Cella’s alternative theory futile.

                                                          17
       $2,000,000 ($1,630,000 direct and 370,000 indirect). For eligible invoices you
       will receive a commission of 7% of your direct new customer and 3% of your
       indirect (managed by your sales team or from existing customer). For invoices
       after you reached your target of $2,000,000 you receive an additional commission
       of 2%. The compensation will be paid in the month following the payment of the
       customer.

(Agreement at 1, ¶ 2 (emphasis added).) Neither the Complaint nor the Agreement describes the

requirements that had to be met before Mr. Cella was entitled to a commission. They do not

define “invoice,” “subscription invoice,” or “eligible invoice.” Although the Agreement does

specify that he would be paid after the customer paid, it does not clarify whether he had to be

employed at the time the customer paid in order to receive the money. At the motion to dismiss

stage, the court must take all well-pleaded facts as true and construe them in a light most

favorable to the plaintiff. Sylvia v. Wisler, 875 F.3d 1307, 1313 (10th Cir. 2017). Mr. Cella

contends that he was entitled to a commission when he completed all steps necessary to finalize

the contracts. Nothing in the Agreement contradicts his assertion or interpretation of the terms of

his compensation. At this point, the court finds that he has adequately alleged a breach of the

agreement concerning payment of commissions.

       As for the stock options, Mr. Cella has not alleged that he earned income from the

options before MobiChord fired him. As Mr. Cella himself alleges, his options would not have

vested until February 1, 2016, a month after his employment was terminated. Without that

vesting, nothing was owed during the time he was employed. Accordingly, that income is not

the proper subject of the breach of contract claim.

       For the foregoing reasons, MobiChord’s motion to dismiss the claim for breach contract

for non-payment of commissions is DENIED.

       Breach of the Covenant of Good Faith and Fair Dealing

       According to Mr. Cella, MobiChord breached the covenant of good faith and fair dealing


                                                18
when it terminated him to avoid paying commissions on contracts he brought in for the company

and to avoid the imminent obligation to pay his first option. He alleges that MobiChord

intentionally interfered with his reasonable expectations “when it summarily terminated Cella’s

employment one month before Cella’s first set of options was to vest” and “after he originated,

negotiated, and had done everything but close the largest contract in the company’s history and a

number of other contracts of MobiChord.” (Compl. ¶¶ 121–22.)

       MobiChord challenges Mr. Cella’s claim on the ground that he has not alleged that

MobiChord’s “purported bad faith and unfair dealing was the ‘but for’ cause of his injuries”:

       While Cella alleges that his termination impacted his receipt of compensation, the
       driving motive behind his termination was related to his whistleblower claim. …
       Cella cannot have it both ways. He cannot say his termination was caused by
       MobiChord’s intent to retaliate for his alleged whistleblowing activities and also
       ‘but for’ the purpose of depriving Cella of his commissions.

(Mot. Dismiss at 17.)

       Mr. Cella responds that he may plead in the alternative without being subject to

dismissal. The court agrees. See, e.g., Fed. R. Civ. P. 8(d) (allowing pleading in the alternative,

even if the claims are inconsistent); United States v. Roe, 913 F.3d 1285, 1300 n.21 (allowing

party to plead alternative and inconsistent claims and noting that “Fed. R. Civ. P. 8(d)

specifically allows for the pleading of inconsistent claims and inconsistent facts”) (citing Smith

v. Cashland, Inc., 193 F.3d 1158, 1161 (10th Cir. 1999)). Mr. Cella’s claim does not suffer from

a failure to plead causation. Accordingly, that is not a basis to dismiss it.

       Additionally, MobiChord points to the Supreme Court of Utah’s decision Vander Veur II,

which affirmed in part and reversed in part the Utah Court of Appeals decision in Vander Veur I.

(See Defs.’ Oct. 31, 2019 Notice of Supplemental Authority, ECF No. 42.) In Vander Veur II,

the Utah Supreme Court addressed “whether the implied covenant of good faith and fair dealing



                                                  19
prohibits an employer from terminating an [at-will] employee for the purpose of avoiding

payment of commissions.” 452 P.3d at 1177.

       At the time the parties briefed and argued the issue of whether Mr. Cella stated a claim

for breach of the covenant, the Utah Court of Appeals’ decision in Vander Veur I was on appeal

to the Utah Supreme Court. Given the in-limbo status of the issues in Vander Veur, the parties

did not address the substance of the rulings.

       Now that the Utah Supreme Court affirmed in part and reversed in part the appellate

court decision, this court has had a chance to review its findings and consider how the ruling

affects Mr. Cella’s claim. Given the Utah Supreme Court’s analysis, the court is inclined to find,

as discussed below, that the facts as pled do not state a cause of action for breach of the covenant

of good faith and fair dealing. That said, because the parties did not have a chance to brief the

issue, the court dismisses the breach of the implied covenant without prejudice. Mr. Cella may

file a motion to amend his complaint and argue that the Vander Veur decision does not foreclose

his claim. In the meantime, the court points out the basis for its initial finding.

       Vander Veur II reiterated the principle that an at-will employment relationship may be

terminated at any time for any (or no) reason. 452 P.3d at 1178 n.18. It found that the employer

had no obligation to retain its at-will sales employee until the in-process contracts had been

completed (and the commissions earned). Instead, the employer had the “express and virtually

unlimited authority” to terminate the employee whenever it chose to do so. Id.

       But the Utah Supreme Court did not rule out the possibility that the implied covenant of

good faith and fair dealing could apply in an at-will relationship. Such a claim could arise when

the at-will employee had a compensation agreement with his employer.




                                                  20
       The implied covenant infers “as a term of every contract a duty to perform in the good

faith manner that the parties surely would have agreed to if they had foreseen and addressed the

circumstance giving rise to their dispute.” Young Living Essential Oils, LC v. Marin, 266 P.3d

814, 816 (Utah 2011). “In other words, ‘each party impliedly promises that he will not

intentionally or purposely do anything which will destroy or injure the other party’s right to

receive the fruits of the contract.’” Vander Veur II, 452 P.3d at 1177 (quoting St. Benedict’s

Dev. Co. v. St. Benedict’s Hosp., 811 P.2d 194, 199 (Utah 1991)).

       The Utah Supreme Court evaluated the compensation agreement (which defined

“commission”), and noted that “[u]nder the covenant of good faith and fair dealing, we look to

the ‘parties’ course of dealings or conduct’ to determine a party’s legal duty. And we may only

impose such duties when, based on that course of conduct, it is clear that they ‘undoubtedly

would have agreed to the [duty] if they had considered and addressed it.’” Id. at 1179 (quoting

Young Living, 266 P.3d at 817). The court identified other limits on application of the covenant.

Of particular relevance is the principle that the covenant “cannot be construed to change an

indefinite-term, at-will employment contract into a contract that requires an employer to have

good cause to justify a discharge.” Id. at 1177–78. Also important is the rule that “[t]he

covenant of good faith and fair dealing is also informed by ‘the agreed common purpose and the

justified expectations of the other party.’” Id. at 1179 (quoting St. Benedict’s, 811 P.2d at 200).

       Here, Mr. Cella would need to plead that either the course of conduct between Mr. Cella

and his employer or a settled custom or usage of trade demonstrates that he would have received

payment for the contracts as they existed at the time he was terminated. But his complaint does

not refer to any such course of conduct between him and his employer, or any custom or usage of

trade that would govern actions concerning his compensation agreement. Accordingly, the court



                                                 21
cannot hold, based on the existing allegations, that MobiChord would have agreed to pay

compensation for substantially completed contracts that had not formally closed or for an option

that had not yet vested.

       This initial finding is subject to change if Mr. Cella, in a motion for leave to amend,

convinces the court otherwise. In the meantime, his claim for breach of the covenant of good

faith and fair dealing is dismissed without prejudice.

TORT CLAIMS

       Wrongful Discharge in Violation of Public Policy

       Mr. Cella brings this claim against both MobiChord and Mr. Uhl. He alleges that “Utah

has a substantial and established public policy prohibiting retaliatory termination of employees

who bring to light violations of the law,” and that he “was terminated from his employment at

MobiChord in violation of that public policy.” (Compl. ¶¶ 125–26.)

       To state a claim for wrongful discharge in violation of public policy, Mr. Cella must

allege “(i) that his employer terminated him; (ii) that a clear and substantial public policy

existed; (iii) that the employee’s conduct brought the policy into play; and (iv) that the discharge

and the conduct bringing the policy into play are causally connected.” Ryan v. Dan’s Food

Stores, Inc., 972 P.2d 395, 404 (Utah 1998). To determine whether a public policy is clear and

substantial, the court must evaluate “whether the policy in question is one of overarching

importance to the public, as opposed to the parties only.” Retherford v. AT&T Commc’ns of the

Mountain States, Inc., 844 P.2d 949, 966 n. 9 (Utah 1992). “A policy that affects a duty that

inures solely to the benefit of the employer and the employee is generally insufficient to give rise

to a substantial and important public policy.” Touchard v. La-Z-Boy Inc., 148 P.3d 945, 950

(Utah 2006). The court must evaluate “whether the public interest is so strong and the policy so



                                                 22
clear and weighty that we should place the policy beyond the reach of contract, thereby

constituting a bar to discharge that parties cannot modify, even when freely willing and of equal

bargaining power.” Retherford, 844 P.2d at 966 n.9.

       Defendants assert that Mr. Cella’s claim is insufficient as a matter of law because his

actions did not bring into play what Mr. Cella asserts is Utah’s policy “prohibiting retaliatory

termination of employees who bring to light violations of law.” (Compl. ¶ 125.) First, they argue

that because Mr. Cella’s FCA claim fails, his common-law claim also fails. (Mot. Dismiss at

19.) Second, they contend there is no relevant policy because “Utah courts have declined to

recognize a substantial and important public policy where an employee reports a legal violation

to his employer, rather than to public authorities.” (Id.)

       Although the court has held that Mr. Cella’s FCA claim may go forward, Mr. Cella’s

claim for wrongful discharge in violation of public policy fails because he has not alleged the

existence of a clear and substantial public policy. Mr. Cella reported his concerns to his

employer and was allegedly fired for doing so. That is not actionable here. See Pang v. Int’l

Document Servs., 356 P.3d 1190, 1201–02 (Utah 2015) (holding that plaintiff did not state claim

for wrongful discharge in violation of public policy because he did not allege that he reported his

employer’s illegal activity to anyone outside the company); Fox v. MCI Commc’ns Corp., 931

P.2d 857, 861 (Utah 1997) (“[I]f an employee reports a criminal violation to an employer, rather

than to public authorities, and is fired for making such reports, that does not, in our view,

contravene a clear and substantial public policy.”). Accordingly, this claim is dismissed.

       Tortious Interference with Contractual Relations

       Mr. Uhl is alleged to have wrongfully interfered with Mr. Cella’s valid and enforceable

contractual relationship with MobiChord. To state a claim for tortious interference with



                                                 23
contractual relations, Mr. Cella must allege that Mr. Uhl intentionally interfered with Mr. Cella’s

existing or potential economic relations by improper means, and, by so doing, injured Mr. Cella.

Eldridge v. Johndrow, 345 P.3d 553, 565 (Utah 2015).

         In his complaint, Mr. Cella alleges that Mr. Uhl interfered with his contract “by using his

position as MobiChord’s CEO to terminate Cella’s employment.” (Compl. ¶ 131.) According to

Mr. Cella, Mr. Uhl’s interference was wrongful because it violated state and federal

whistleblower laws and “was motivated by a desire to avoid civil and/or criminal liability in his

personal capacity for his misuse of the State Department’s data and failure to disclose

MobiChord’s foreign ownership, as required by law.” (Id. ¶¶ 132–33.)

         Defendants urge dismissal of this claim for two reasons. First, they argue that Mr. Cella

has not alleged improper means, because his whistleblower claims fail as a matter of law.

Second, they contend that when Mr. Uhl terminated Mr. Cella, he was acting as an agent of

MobiChord and so cannot be liable for interference with MobiChord’s contract with Mr. Cella.8

         Because Mr. Cella has alleged a claim for whistleblower retaliation under the FCA, he

has pleaded improper means.

         But Mr. Cella has not alleged a tortious interference claim against Mr. Uhl, who was

acting, at least in part, as MobiChord’s CEO when he terminated Mr. Cella’s employment.

         Defendants point to cases which hold that an employee is not liable unless he was acting

completely outside the scope of his employment. “When the defendants are also employees, …

the plaintiff must establish that the defendants were acting outside the scope of their employment

for purely personal reasons.” Giusti v. Sterling Wentworth Corp., 201 P.3d 966, 979 (Utah


8
  Defendants cite to Leigh Furniture & Carpet Co. v. Isom, 657 P.2d 293 (Utah 1982), in support of their argument.
The Leigh Furniture court stated that “one party to a contract cannot be liable for the tort of interference with
contract for inducing breach by himself or the other contracting party.” Id. at 301. But Mr. Uhl was not the party to
the contract. Accordingly, Leigh does not apply here.

                                                         24
2009) (emphasis in original). “Employees act for purely personal motives when their actions are

in no way connected with the employer’s interests.” Id. (emphasis in original). When “high

level executives with the responsibility for the operation of [the company]” have “mixed

motives” for terminating the plaintiff’s employment, they are not liable unless their actions are

“in no way connected with their employer’s interests.” Id.

       Here, Mr. Cella alleges that Mr. Uhl fired him for (1) retaliating against him for engaging

in protected conduct under the FCA; (2) avoiding personal criminal and civil liability; and

(3) avoiding paying compensation to Mr. Cella. These are not purely personal reasons. At least

some of those reasons would benefit the company’s bottom line by avoiding a substantial

payment to Mr. Cella, protecting the company’s opportunity to obtain a large government

contract, and avoiding company liability under the FCA. So even though Mr. Cella alleges that

Mr. Uhl fired him to avoid personal liability, he has not alleged that Mr. Uhl acted out of purely

personal motives. For this reason, Mr. Cella’s claim for tortious interference is dismissed.

       Fraudulent Inducement

       Mr. Cella asserts that Mr. Uhl, in his capacity as MobiChord’s CEO, intentionally

misrepresented the compensation Mr. Cella would receive if he left his job to work for

MobiChord. He takes the position that Mr. Uhl’s “representations were false when made

because Uhl and/or MobiChord never had any intention of allowing Cella’s options to vest or to

complete their promises to Cella about his ongoing commissions or authority to negotiate

contracts on MobiChord’s behalf.” (Compl. ¶ 139.) He further alleges that the representations

“were made with the intent to induce Cella to accept employment at MobiChord and to devote

his efforts to expand MobiChord’s business and then terminate him before following through on

its representations.” (Id. ¶ 140.) Having relied on those representations, Mr. Cella seeks



                                                25
“compensatory and punitive damages.” (Id. ¶¶ 141–42.)

         Mr. Uhl and MobiChord ask the court to dismiss the fraudulent inducement claim

because Utah’s economic loss rule bars recovery.9 In general, the economic loss rule is

potentially relevant when a contract exists between the parties and the plaintiff also pleads tort-

based claims. “‘[W]hen a conflict arises between parties to a contract regarding the subject

matter of that contract, the contractual relationship controls, and parties are not permitted to

assert actions in tort.’” HealthBanc Int’l, LLC v. Synergy Worldwide, Inc., 435 P.3d 193, 196

(Utah 2018) (quoting Reighard v. Yates, 285 P.3d 1168, 1176 (Utah 2012)).

         But the rule does not apply here because Mr. Cella’s claim does not overlap his breach of

contract claim. The claim he alleges arose before formation of the Agreement, and, logically, is

independent of the obligations the parties accepted when they entered into the Agreement.

Given the timing of events, the Defendants are not entitled to dismissal of the fraudulent

inducement claim.

         Equitable Claims of Unjust Enrichment and Promissory Estoppel

         The Defendants urge the court to dismiss these claims because the existence of Mr.

Cella’s employment contract bars recovery under the equitable theories of unjust enrichment and

promissory estoppel. See Ashby v. Ashby, 227 P.3d 246, 250 (Utah 2010) (“a prerequisite for

recovery on an unjust enrichment claim is the absence of an enforceable contract governing the

rights and obligations of the parties relating to the conduct at issue”); E&H Land, Ltd. v.

Farmington City, 336 P.3d 1077, 1087 (Utah Ct. App. 2014) (“promissory estoppel is available

only to a party who has no right to relief under an enforceable contract”).


9
 In their Motion to Dismiss, Defendants also asserted that Mr. Cella’s fraudulent inducement claim should be
dismissed because the complaint did not satisfy the requirement that a fraud-based claim be pled with specificity.
(See Mot. Dismiss at 21–22.) They have since withdrawn that argument. (See Reply Supp. Mot. to Dismiss at 13
(ECF No. 25).)

                                                         26
       Mr. Cella pleads these causes of action in the alternative. He is allowed to do so and

avoid dismissal at the pleading stage. See, e.g., Fed. R. Civ. P. 8(d) (allowing pleading in the

alternative, even if the claims are inconsistent); Sylvia v. Wisler, 875 F.3d 1307, 1321 (10th Cir.

2017) (“there is nothing in the federal rules … that [prevents the plaintiff] from pleading in the

alternative claims sounding in both tort and contract … ‘regardless of consistency’”) (citing Fed.

R. Civ. P. 8(d)(3)). Defendants cite to a state case to support their position that when the court

has determined that a valid contract governs the parties’ relationship, such a holding precludes

the equitable claim. (Mot. Dismiss at 23.) But the court is not being asked to make such a

determination at this point, so dismissing Mr. Cella’s equitable claims would be premature. The

court denies the Defendants’ motion to dismiss those claims.

                                             ORDER

       For the foregoing reasons, the Defendants’ Motion to Dismiss (ECF No. 16) is

GRANTED IN PART AND DENIED IN PART as follows:

       1. All claims against Defendant Oleskii Klymenko are DISMISSED.

       2. Mr. Cella’s claims for Retaliation under the Utah Whistleblower Act (Second Cause

           of Action), Wrongful Discharge in Violation of Public Policy (Fifth Cause of Action),

           and Tortious Interference with Economic Relations (Sixth Cause of Action) are

           DISMISSED WITH PREJUDICE.

       3. Mr. Cella’s claim for breach of the covenant of good faith and fair dealing (Fourth

           Cause of Action) is DISMISSED WITHOUT PREJUDICE. Mr. Cella may file a

           motion seeking leave to amend that claim no later than 30 days from the date of this

           order.




                                                 27
4. Mr. Cella’s claim for retaliation under the False Claims Act (First Cause of Action),

   is DISMISSED AGAINST MR. UHL ONLY. That claim AGAINST MOBICHORD

   IS NOT DISMISSED.

5. The remainder of Mr. Cella’s claims (the First, Third, Seventh, Eighth, and Ninth) are

   not dismissed.

DATED this 27th day of January, 2020.

                                     BY THE COURT:



                                     TENA CAMPBELL
                                     U.S. District Court Judge




                                        28
